Citation Nr: 9911571	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-35 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for irritable bowel syndrome with malnutrition.  

2.  Entitlement to an initial evaluation in excess of 
10 percent for post-traumatic stress disorder.  

3.  Entitlement to an effective date prior to June 27, 1995, 
for the grant of service connection and assignment of the 
60 percent evaluation for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel




INTRODUCTION

The veteran had recognized active service from November 1941 
to October 1942, and from March 1945 to March 1946, including 
prisoner of war status from April to October 1942.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1996 determination of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), wherein the RO, inter alia, granted service 
connection for ischemic heart disease, post-traumatic stress 
disorder (PTSD), and irritable bowel syndrome with 
malnutrition.  

The Board notes that this case was remanded to the RO in 
October 1997 and has been returned for final appellate 
review.  The Board sought additional medical evidence 
regarding the onset of ischemic heart disease and also sought 
the application of both the old and revised schedular 
criteria in the schedule of ratings for evaluation of PTSD 
and malnutrition.  

The Board notes that the RO increased the evaluation for 
ischemic heart disease in an October 1998 rating decision.  

This case involves an appeal as to the initial ratings for 
the veteran's irritable bowel syndrome and malnutrition, and 
PTSD, rather than increased rating claims where entitlement 
to compensation had previously been established.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that 
in initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings).  The issues on the first page 
have been recharacterized as initial rating claims. 





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The probative medical evidence does not show that the 
veteran has current residuals of irritable bowel syndrome; 
and, the probative medical evidence showing a diagnosis of 
irritable bowel syndrome does not support a compensable 
evaluation.  

3.  The veteran's malnutrition is manifested by decreased 
appetite, abdominal pain, malaise, dizziness, and a weak and 
emaciated appearance.  

4.  The probative medical evidence does not show that 
malnutrition is manifested by stomatitis, achlorhydria, or 
diarrhea.  

5.  The veteran's PTSD is manifested by daily recollections 
and occasional nightmares of his experiences during active 
service, and feelings of being afraid and being easily 
startled.

6.  The probative evidence does not show that the veteran's 
PTSD symptoms result in definite social or occupational 
impairment; or, occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

7.  The veteran's entitlement to compensation based upon 
service connection for ischemic heart disease arose when the 
disease was added as a presumptive disease associated with a 
former prisoner of war who experienced localized edema during 
captivity, effective August 24, 1993.





8.  The veteran's claim for service connection for prisoner 
of war related disabilities was received on June 27, 1995.

9.  The probative medical evidence does not show that the 
veteran had clinical manifestations of ischemic heart disease 
during the one year period prior to the date of claim.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 
10 percent for irritable bowel syndrome with malnutrition 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.88b, Diagnostic Codes 6313-6315 
(effective prior to Aug. 30, 1996); 38 C.F.R. §§ 4.7, 4.20, 
4.88b; Diagnostic Codes 6313-6315; 61 Fed.Reg. 39,873-39,875 
(Jul. 31, 1996) (effective Aug. 30, 1996).

2.  The criteria for an initial evaluation greater than 
10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411 (effective prior to Nov. 7, 1996); 38 C.F.R. § 4.130; 
Diagnostic Code 9411; 61 Fed.Reg. 52,695-52,702 (Oct. 8, 
1996) (effective Nov. 7, 1006).

3.  The criteria for an effective date prior to June 27, 
1995, for a grant of service connection and assignment of a 
60 percent evaluation for ischemic heart disease have not 
been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.114(a), 3.400 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial evaluation 
in excess of 10 percent for irritable 
bowel syndrome.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Pursuant to the schedule of ratings for the digestive system, 
mild irritable colon syndrome manifested by disturbances of 
bowel function with occasional episodes of abdominal distress 
warrants a noncompensable evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (1998).  Moderate irritable colon 
syndrome manifested by frequent episodes of bowel disturbance 
with abdominal distress warrants an evaluation of 10 percent 
and severe irritable colon syndrome manifested by diarrhea or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress warrants an evaluation of 
30 percent.  Id. 

In addition to irritable bowel syndrome, the veteran is 
service connected for malnutrition.  The Board points out 
that the schedule of ratings does not have a specific 
diagnostic code for malnutrition.  In such cases the 
regulations provide that malnutrition will consequently be 
evaluated by analogy to a closely related disease in which 
the functions affected and anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In 
the instant case, the most closely related diseases for which 
the schedule provides diagnostic criteria are avitaminosis 
and pellagra.  38 C.F.R. § 4.88b, Diagnostic Codes 6313 and 
6315, respectively.  

The Board also notes that the schedule of ratings for 
nutritional deficiencies were revised in July 1996.  See 61 
Fed. Reg. 39,873 (1996) (effective Aug. 30, 1996) (codified 
at 38 C.F.R. § 4.88b).  Where a regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the "version most favorable to appellant" applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Pursuant to the criteria in effect prior to August 30, 1996, 
avitaminosis was evaluated under the criteria for pellagra.  
38 C.F.R. § 4.88b, Diagnostic Code 6313 (1996).  Mild 
pellagra manifested by vague digestive disturbances, loss of 
appetite and weight, slight diarrhea, headache and vertigo 
warrants an evaluation of 10 percent.  38 C.F.R. § 4.88b, 
Diagnostic Code 6315.  Moderate pellagra, with the presence 
of stomatitis , or achlorhydria, or recurring diarrhea 
warrants an evaluation of 20 percent.  Id. 

Pursuant to the revised criteria, a 10 percent evaluation is 
warranted for either avitaminosis or pellagra, when 
manifested by nonspecific symptoms such as: decreased 
appetite, weight loss, abdominal discomfort, weakness, 
inability to concentrate and irritability.  38 C.F.R. 
§ 4.88b, Diagnostic Codes 6313, 6315 (1998).  A 20 percent 
evaluation is warranted for avitaminosis and pellagra, 
manifested by stomatitis, or achlorhydria, or diarrhea.  Id.

Factual Background & Analysis

The Board finds that the veteran has presented a well-
grounded claim for a higher initial rating for his service-
connected irritable bowel syndrome with malnutrition 
disability within the meaning of 38 U.S.C.A. § 5107(a).  When 
a claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  

The Board is also satisfied that all relevant facts have been 
properly developed.  In this regard, the Board notes that it 
requested the veteran to provide additional evidence.  A 
letter from the veteran's private physician shows that the 
treatment records were destroyed.  The record also contains 
three VA examination reports pertinent to his digestive and 
nutritional disorders.  No further assistance to the veteran 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107.

Initially, the Board notes that the veteran is service 
connected for "irritable bowel syndrome with malnutrition," 
which are separate disorders.  The veteran contends that a 
separate evaluation is warranted for each disorder.  The 
regulations provide with respect to the avoidance of 
pyramiding, that the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14.  In 
this regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") in Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), construed this provision and found that three 
separate disability evaluations were warranted for the 
veteran's disorder, reasoning that "the critical component 
is that none of the symptomatology ... is duplicative of or 
overlapping with the symptomatology of other two 
conditions."  

In the present case, the Board finds that an increased 
evaluation is not warranted on the basis of separate 
evaluations for irritable bowel syndrome and malnutrition.  
The probative medical evidence does not show that the veteran 
currently has residuals of irritable bowel syndrome.  Second, 
the veteran's symptoms of abdominal distress supporting the 
earlier diagnosis of irritable bowel syndrome in 
October 1995, currently supports the veteran's evaluation for 
malnutrition.  Hence, the use of the criterion of abdominal 
distress to support both an evaluation for irritable bowel 
syndrome and for malnutrition would constitute pyramiding.  

The Board also finds that the veteran's symptomatology does 
not meet the criteria for a compensable evaluation under the 
diagnostic criteria for irritable bowel syndrome.  The VA 
examiner in March 1998 found that the veteran had one daily 
bowel movement and epigastric pain and concluded that he had 
no residuals of irritable bowel syndrome.  While the examiner 
in October 1995 diagnosed irritable bowel syndrome and found 
a bowel disturbance manifested by loose stool and abdominal 
disturbance manifested by abdominal colic, this 
symptomatology does not establish a compensable evaluation.  
The VA examiner noted that the veteran had loose bowel 
movement two times per day and colicky abdominal pain.  This 
evidence does not show that the veteran had moderate 
irritable bowel syndrome manifested by frequent episodes of 
bowel disturbance with abdominal distress.  

Moreover, the VA examiner in March 1997 characterized the 
veteran's disorder as history of irritable bowel syndrome, 
presently with mild symptoms.  Thus, the probative medical 
evidence of record does not show that the veteran meets the 
criteria for a compensable evaluation for irritable bowel 
syndrome.  

The Board also notes that because the veteran's 
symptomatology does not meet the criteria for a compensable 
evaluation for irritable bowel syndrome, a staged rating 
pursuant to the Court's decision in Fenderson v. West, 12 
Vet. App. 119, 126 (1999), is not warranted.

The Board finds that the veteran's malnutrition disability 
warrants a compensable evaluation of 10 percent under both 
the old criteria and the revised criteria for pellagra and 
avitaminosis.  However, the probative medical evidence does 
not show that an initial evaluation for malnutrition in 
excess of 10 percent is warranted.  The criteria for an 
evaluation of 20 percent, old and new, require symptoms of 
stomatitis, or achlorhydria, or diarrhea.  The probative 
medical evidence does not show that the veteran has any of 
these symptoms.  

The probative medical evidence consists of VA examinations 
performed in October 1995, March 1997, and March 1998.  The 
examination reports show that the veteran has colicky 
abdominal pain, also described as gnawing epigastric pain.  
The March 1998 report shows subjective complaints of 
decreased appetite and body malaise, and dizziness.  The VA 
examinations show that the veteran's weight was 45.5, 48, and 
47 kilograms, in chronological order.  This evidence does not 
appear to show weight loss; however, the VA examiner in 
March 1998 found that the veteran appeared weak and 
emaciated.  The Board finds that the veteran's symptomatology 
is consistent with vague digestive disturbances, loss of 
appetite and weight under the old criteria; and, decreased 
appetite, weight loss, abdominal discomfort, and weakness 
under the amended criteria.  Accordingly, the Board finds 
that the criteria have not been met for a schedular 
evaluation greater than 10 percent for irritable bowel 
syndrome with malnutrition.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.88b, Diagnostic Code 6313 (1998).



Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert, 1 Vet. App. at 56.  

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have in terms of occupational impairment of the veteran.  
38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).


II.  Entitlement to a higher evaluation 
in excess of 10 percent for PTSD.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  







Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

The Board notes that revised rating criteria for mental 
disorders became effective on November 7, 1996.  See 61 Fed. 
Reg. 52695-702 (1996) (codified at 38 C.F.R. § 4.130).  Where 
a regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the "version most favorable to appellant" 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

PTSD is evaluated pursuant to the provisions contained in 
38 C.F.R. § 4.130, Diagnostic Code 9411 (amended by 61 Fed. 
Reg. 52,695 (1996)).  

Under the revised criteria, a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

PTSD symptomatology manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or, symptoms 
controlled by continuous medication warrants an evaluation of 
10 percent.  Id.

The criteria in effect prior to the revisions effective on 
November 7, 1996 provided a 30 percent evaluation for PTSD 
when the disorder causes a definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, and invited the Board to 
construe the term definite in a manner that would quantify 
the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate reasons and 
bases for its decision.  38 U.S.C.A. § 7104(d)(1).  

In a VA precedent opinion, the General Counsel concluded that 
"definite" is to be construed as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).  The Board is bound by the foregoing 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).






The criteria in effect prior to the revisions effective on 
November 7, 1996 provided a 10 percent evaluation for PTSD 
when impairment was less than the 30 percent criteria with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  

Factual Background & Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Shipwash, 8 
Vet. App. at 224.  The Board is also satisfied that all 
relevant facts have been properly developed.  The record 
shows that additional medical evidence in the form of both a 
medical examination and a social survey have been conducted 
pursuant to the Board's remand.  No further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107.

Initially, the Board notes that the revised criteria for 
mental disorders are more favorable to the veteran's claim 
than the criteria in effect prior to November 7, 1996.  In 
this regard, the Board notes that the probative medical 
evidence does not show definite industrial and social 
impairment, i.e. impairment that is more than moderate and 
less than rather large.  VA examinations performed in 
March 1997 and March 1998 show that the veteran's global 
assessment of functioning (GAF) was 70 and that his PTSD was 
manifested by mild symptoms.  Moreover, the probative medical 
evidence shows that the veteran meets some of the criteria 
for an evaluation of 30 percent pursuant to the revised 
schedule of ratings for mental disorders.  Accordingly, the 
Board finds that the revised criteria are more favorable to 
the veteran's claim.  See Karnas, supra.  


In the case at hand, the Board finds that the veteran's 
disability picture more nearly approximates the revised 
criteria required for a 10 percent evaluation.  The Board 
notes that the probative medical evidence of record consists 
of VA examination reports dated in October 1995, March 1997, 
and March 1998.  The record also contains a March 1998 social 
work survey.  The probative evidence shows that the veteran's 
PTSD is manifested by daily recollections of his war and 
captivity experiences, and occasional nightmares.  

As noted above, the criteria for a 30 percent evaluation 
require occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, mild memory loss.  With respect to 
manifestations of anxiety and suspiciousness, the 
October 1995 VA examination report shows that the veteran 
indicated that he was always afraid and that he startled 
easily.  

The probative evidence, however, does not show that the 
veteran has panic attacks, depressed mood, chronic sleep 
impairment, or mild memory loss.  The VA examiner in 
March 1998 indicated that the veteran had no panic attacks.  
The VA examiners described the veteran's mood as euthymic.  
The veteran reported in the March 1998 VA examination that 
his sleep was okay and that he had occasional nightmares.  In 
this regard, the March 1997 VA examination report noted 
disruptive sleep pattern secondary to the occasional 
nightmares.  The Board finds that occasional nightmares noted 
in the record in this case do not rise to the level of 
chronic sleep impairment as contemplated in the schedular 
criteria.  

The probative medical evidence also does not show that the 
veteran has mild memory loss such as forgetting names, 
directions and recent events.  The October 1995 examination 
report and the March 1997 report described the veteran's 
memory as intact.  The VA examiner in March 1998 described 
the veteran's memory as adequate.  Accordingly, the evidence 
does not show that the veteran's PTSD symptomatology is 
manifested by mild memory loss.  

The probative medical evidence also does not show that the 
PTSD symptomatology results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The March 1998 social work survey shows that the 
veteran stopped farming in 1985 due to old age and poor 
health.  The report also shows that the veteran can still 
manage in household chores such as washing his clothes, 
cleaning the house, and marketing, and is able to attend 
monthly meetings of the senior citizens.  The veteran 
reported that his attendance with the Filipino veteran's 
group had been irregular due to complaints of dizziness while 
traveling.  

The March 1998 VA examination report shows that the veteran 
worked as a farmer over the past year with respect to 
cleaning the fields, cutting dead grass, and planting seeds.  
The examiner concluded that the veteran was coping well with 
his war trauma because he was able to function as a farmer 
and with his interpersonal relationships with his family.  
Based upon a review of the evidence of record, the Board 
finds that the veteran's PTSD symptomatology is not 
productive of occasional decrease in work efficiency or 
periods of inability to perform occupational tasks.  

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim.  Gilbert, supra.  Accordingly, the Board 
finds that the criteria have not been met for a schedular 
evaluation greater than 10 percent.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1998).


Other Matters

The Board notes that the veteran disagreed with the use of 
the "combined ratings table" to reduce the cumulative rating 
for all of his disabilities.  The veteran contends that the 
use of the table to reduce his total evaluation was unfair. 



The law provides that the Secretary of VA shall provide for 
the combination of ratings and pay compensation to those 
veteran's who have suffered disability in the line of duty.  
38 U.S.C.A. § 1157 (West 1991).  

The regulations promulgated for the combination of different 
disability ratings provide: "Combined Ratings Table, results 
from the consideration of the efficiency of the individual as 
affected first by the most disabling condition, then by the 
less disabling condition, then by other less disabling 
conditions, if any, in the order of severity."  38 C.F.R. 
§ 4.25 (1998).  Thus, a person having a 60 percent disability 
is considered 40 percent efficient.  Proceeding from this 
40 percent efficiency, the effect of a further 30 percent 
disability is to leave only 70 percent of the efficiency 
remaining after consideration of the first disability, or 
28 percent efficiency altogether.  The individual is thus 
72 percent disabled, as shown in Table I opposite 60 percent 
and under 30 percent.  Id.

To use Table I, the disabilities will first be arranged in 
the exact order of their severity, beginning with the 
greatest disability and then combined with use of Table I.  
If there are more than two disabilities, the disabilities 
will also be arranged in the exact order of their severity 
and the combined value for the first two will be found as 
previously described for two disabilities.  The combined 
value, exactly as found in Table I, will be combined with the 
degree of the third disability (in order of severity).  The 
combined value for the three disabilities will be found in 
the space where the column and row intersect, and if there 
are only three disabilities will be converted to the nearest 
degree divisible by 10, adjusting final 5's upward.  Id. 

Combined service-connected ratings result from the 
consideration of the difficulty of the individual affected 
first by the most disabling condition, then by a lesser 
disabling condition, then by other lesser disabling 
conditions, if any, in the order of severity.  The ratings 
are not added but rather are combined so that in no event 
will an overall evaluation ever combine to a rating in excess 
of 100 percent.  Id.

The Board finds that the RO correctly applied the combined 
ratings table to the veteran's three compensable disabilities 
in the most recent October 1998 rating decision.  The rating 
decision shows that the veteran is currently evaluated as 
60 percent disabling for ischemic heart disease, 10 percent 
for PTSD, and 10 percent for irritable bowel syndrome with 
malnutrition.  Using the combined ratings table, the combined 
value for the first two disabilities is 64 percent, and this 
value is combined with that for the third disability, rated 
at 10 percent, to reach 68 percent.  This value is rounded up 
to reach a final value of 70 percent.  38 C.F.R. § 4.25, 
Table I. 


III.  Entitlement to an earlier effective 
date for a grant of service connection 
and assignment of a 60 percent evaluation 
for ischemic heart disease.

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1998).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1998). 

The effective date of an evaluation and award of compensation 
will be the day following separation from service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.400 (1998).  

However, 38 U.S.C.A. § 5110(g) provides an exception to 
§ 5110(a) in cases where service connection was granted 
pursuant to a liberalizing law:

Subject to the provisions of section 
5101 of this title, where compensation, 
dependency and indemnity compensation, 
or pension is awarded or increased 
pursuant to any Act or administrative 
issue, the effective date of such award 
or increase shall be fixed in accordance 
with the facts found but shall not be 
earlier than the effective date of the 
Act or administrative issue.  In no 
event shall such award or increase be 
retroactive for more than one year from 
the date of application therefor or the 
date of administrative determination of 
entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g).  

The implementing regulation provides:

Where pension, compensation, or 
dependency and indemnity compensation is 
awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by 
the Secretary's direction, the effective 
date of such award or increase shall be 
fixed in accordance with the facts 
found, but shall not be earlier than the 
effective date of the act or 
administrative issue.  In order to be 
eligible for a retroactive payment under 
the provisions of this paragraph the 
evidence must show that the claimant met 
all eligibility criteria for the 
liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of the 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.  

(1)  If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, 
or at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective 
date of the law or VA issue.  

(2)  If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.  

(3)  If a claim is reviewed at the 
request of the claimant more than 1 year 
after the effective date of the law or 
VA issue, benefits may be authorized for 
a period of 1 year prior to the date of 
receipt of such request.  

38 C.F.R. § 3.114(a).  

Factual Background & Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for a retroactive effective date for a grant 
of service connection and assignment of a 60 percent 
evaluation for ischemic heart disease is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed.  In 
this regard, the Board has obtained a March 1998 VA medical 
opinion regarding the time of onset of ischemic heart 
disease.  The record contains a letter dated in November 1997 
from the veteran's private physician certifying that the 
veteran's medical records were destroyed and burned.  No 
further assistance to the veteran is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107.

In the case at hand, the Board finds that an effective date 
prior to June 27, 1995, for the grant of service connection 
and assignment of the 60 percent evaluation for ischemic 
heart disease is not warranted.  The Board notes that the 
general rule regarding the effective date of an evaluation 
and award is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
However, retroactive effective dates are allowed in the 
context of a liberalizing issue.  38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a).  

In this regard, the Board notes that ischemic heart disease 
in a former prisoner of war who experienced localized edema 
during captivity is a liberalizing issue.  See 59 Fed. Reg. 
35,464 (1994) (effective Aug. 24, 1993) (codified at 38 
C.F.R. § 3.309(c)).  Service connection for the veteran's 
ischemic heart disease, diagnosed as arteriosclerotic heart 
disease, was granted pursuant to this liberalizing issue.  

The record shows that the veteran's reopened claim was 
received by the RO on June 27, 1995.  The Board notes that 
this date is more than one year after the effective date of 
the liberalizing regulation adding ischemic heart disease to 
the list of presumptive diseases.  Accordingly, 38 C.F.R. 
§ 3.114(a)(3) controls the effective date of the veteran's 
claim.  This regulation provides that "benefits may be 
authorized for a period of 1 year prior to the date of 
receipt of such request."  Id.  However, paragraph (a) of 
that section states that the effective date of an award or 
increase "shall be fixed in accordance with the facts found."  
Id. 

The Board finds that a retroactive effective date one year 
prior to the date of claim is not warranted on the basis that 
the probative medical evidence of record does not show that 
the veteran had clinical manifestations of ischemic heart 
disease one year prior to the date of his claim.  The VA 
examiner in March 1998 reported that arteriosclerotic heart 
disease was not evident in 1994 because the veteran was 
symptom free and only in 1995 did he experience chest pain 
accompanied by shortness of breath.  The first diagnosis of 
arteriosclerotic heart disease appears in the October 1995 VA 
examination.  Therefore, the veteran did not meet the 
eligibility criteria one year prior to his June 1995 claim.

The veteran contended in his August 1996 appeal that he 
should be granted an effective date of August 24, 1993, for 
his grant of service connection for ischemic heart disease.  
The law, however, prohibits a retroactive award more than one 
year from the date of a veteran's application.  McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) aff'd, 106 F.3d 1577 (Fed. 
Cir. 1997).  For these reasons and bases, the Board finds 
that the criteria for an effective date prior to June 27, 
1995, corresponding to the date of the veteran's claim, have 
not been met.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for irritable bowel syndrome with malnutrition is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD is denied.  

Entitlement to an effective date prior to June 27, 1995, for 
the grant of service connection and assignment of the 
60 percent evaluation for ischemic heart disease is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

